Plaintiff in error was convicted on an information which charged the unlawful sale of intoxicating liquors, and on the 10th day of November, 1911, in accordance with the verdict of the jury he was sentenced to be confined for thirty days in the county jail and to pay a fine of fifty dollars. From a careful examination of the record it is our conclusion that the assignments of error are not well taken, and the defendant has had a fair and impartial trial. The judgment of the county court of Cherokee county is therefore affirmed.